 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   KEBEDE ABAWAJI,

 9                                  Petitioner,            CASE NO. C18-0193-RAJ-MAT

10          v.
                                                           ORDER RE: PENDING MOTION
11   ERIC JACKSON,

12                                  Respondent.

13

14          Petitioner proceeds pro se and in forma pauperis in this 28 U.S.C. § 2254 habeas

15   proceeding. He filed a Motion to Appoint Counsel. (Dkt. 31.) Now, having considered the

16   motion, the Court does hereby find and ORDER as follows:

17          (1)     There is no right to have counsel appointed in cases brought under 28 U.S.C. §

18   2254 unless an evidentiary hearing is required. See Terravona v. Kincheloe, 852 F.2d 424, 429

19   (9th Cir. 1988); Brown v. Vasquez, 952 F.2d 1164, 1168 (9th Cir. 1992); and Rule 8(c) of the

20   Rules Governing Section 2254 Cases in the United States District Courts. The Court may

21   exercise its discretion to appoint counsel for a financially eligible individual where the “interests

22   of justice so require.” 18 U.S.C. § 3006A. Here, petitioner fails to demonstrate the interests of

23   justice are best served by appointment of counsel at the present time. Accordingly, petitioner’s

     ORDER
     PAGE - 1
 1   motion for appointment of counsel (Dkt. 31) is DENIED.

 2          (3)    The Clerk is directed to send copies of this Order to the parties and to the

 3   Honorable Richard A. Jones.

 4          DATED this 3rd day of October, 2018.

 5

 6                                                    A
                                                      Mary Alice Theiler
 7                                                    United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER
     PAGE - 2
